Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the application (16/868,393) filed May 6, 2020.

3.	Claims 1-25 have been examined and are pending with this action of which claims 1 and 25 are independent.

4.	The Information Disclosure Statements filed July 30, 2020 and November 20, 2020 have been considered.


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

6.	Authorization for this examiner’s amendment was given in a telephone interview with Shannon Lewis (Reg. No. 79,578) on June 30, 2022.

7.	The application has been amended as follows:
	1.  (Currently Amended) A tangible, non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising: 
obtaining, with one or more processors, for a plurality of entities, entity logs, wherein: 
the entity logs comprise events involving the entities, 
a first subset of the events are actions by the entities, 
at least some of the actions by the entities are targeted actions, and 
the events are labeled according to an ontology of events having a plurality of event types; 
training, with one or more processors, based on the entity logs, a predictive machine learning model to predict whether an entity characterized by a set of inputs to the model will engage in a targeted action in a given geographic locale in the future, wherein: 
the predictive machine learning model is based on a plurality of decision trees combined with an ensemble procedure; 
the ensemble procedure is boosting, random forest or other form of bootstrap aggregation, or rotation forest; and 
at least some of the decision trees are trained with classification and regression tree by recursively splitting a feature space of inputs to the predictive machine learning model along different dimensions of the feature space at values of respective dimensions that locally optimize the respective split to minimize entropy of Gini impurity of targeted actions and non-targeted actions on each side of respective splits; and 
storing, with one or more processors, the trained predictive machine learning model in memory.

3. (Currently Canceled).

25.  (Currently Amended) A method, comprising: 
obtaining, with one or more processors, for a plurality of entities, entity logs, wherein: 
the entity logs comprise events involving the entities, 
a first subset of the events are actions by the entities, 
at least some of the actions by the entities are targeted actions, and 
the events are labeled according to an ontology of events having a plurality of event types; 
training, with one or more processors, based on the entity logs, a predictive machine learning model to predict whether an entity characterized by a set of inputs to the model will engage in a targeted action in a given geographic locale in the future, wherein: 
the predictive machine learning model is based on a plurality of decision trees combined with an ensemble procedure; 
the ensemble procedure is boosting, random forest or other form of bootstrap aggregation, or rotation forest; and 
at least some of the decision trees are trained with classification and regression tree by recursively splitting a feature space of inputs to the predictive machine learning model along different dimensions of the feature space at values of respective dimensions that locally optimize the respective split to minimize entropy of Gini impurity of targeted actions and non-targeted actions on each side of respective splits; and 
storing, with one or more processors, the trained predictive machine learning model in memory.


Allowable Subject Matter
8.	Claims 1, 2, and 4-15 are allowable over prior art of record in light of the Examiner’s Amendment above.

9.	The following is an examiner’s statement of reasons for allowance: 
Although prior art such as Gaon et al. (US 2017/0286857) teaches: 
obtaining, with one or more processors, for a plurality of entities, entity logs, wherein: the entity logs comprise events involving the entities, a first subset of the events are actions by the entities, at least some of the actions by the entities are targeted actions, and the events are labeled according to an ontology of events having a plurality of event types (see Gaon, [0009]: “The input data may further include data that is directly inputted by the user. In some embodiments, the input data may be a question. Alternatively, the input data may be an online social interaction. In some embodiments, the SLT event may include at least one from the following group of SLT events: (1) being diagnosed with a terminal illness, (2) going to college, (3) getting married, (4) starting a family, (5) starting a business, (6) getting divorced, (7) preparing for retirement, and (8) relocation to a new place. In some embodiments, the user may be about to go through or may be currently going through at least one SLT event”; [0070]: “First, data may be collected. Data may include discrete, objective facts about an event. The discrete, objective facts may be collected from institutions approved by the system or key opinion leaders (KOLs)”; [0071]: “Data may also include subjective thoughts, feelings and opinions about an event by other users. Subjective thoughts, feelings and opinions may be collected from forums, blogs, message posts/threads, etc. Data may come in a disorganized, unstructured and unfiltered form, and may contain both useful data as well as irrelevant data. Data may be searched using machines capable of performing keyword searches”; and [0136]: “Such methods may include a combination of lexical matching, syntactic parsing trees and relevant ontologies as well as words embedding. Words embedding are vector representation of texts, computed from unlabeled data”); 
training, with one or more processors, based on the entity logs, a predictive machine learning model to predict whether an entity characterized by a set of inputs to the model will engage in a targeted action in a given geographic locale in the future (see Gaon, [0018]: “delivering feeds associated with one or more milestones of a significant life transition (SLT) event to a user in a time-sensitive, location-dependent, and content appropriate manner, based on information obtained from the user concerning the SLT event… the feeds delivered may be selected based on a location of the user at a time of the delivering of the feeds”; [0079]: “Accordingly, the system can provide personalized guidance to a user based on the user's timeline, milestones, geographical location, and/or other aspects (e.g. age, ethnicity, gender, genetic disposition, user personality, moods, interests, etc.)”; [0129]: “By extrapolating data from the user's previous and present queries, the matching engine can establish past milestones, determine present milestones, and generate future milestones on the user's timeline for the SLT”; and [0130]: “In some embodiments, the event navigation system may include a model that can be used to predict one or more next steps or milestones for a user. The model can be trained using data indicative of the journeys for a plurality of users. Alternatively, the model can be trained using data that is collected as a plurality of users navigate through a same journey or different journeys. The model may be built on machine learning methods such as probabilistic graphical models, temporal sequence analysis, and/or methods incorporating network analysis and graph theory, as described below”); and 
storing, with one or more processors, the trained predictive machine learning model in memory (see Gaon, [0099]: “User device 102 may include known computing components, such as one or more processors, and one or more memory devices storing software instructions executed by the processor(s) and data”),
the prior art of record does not disclose, teach, or suggest neither singly nor in combination the newly amended claimed limitation of “wherein: the predictive machine learning model is based on a plurality of decision trees combined with an ensemble procedure; the ensemble procedure is boosting, random forest or other form of bootstrap aggregation, or rotation forest; and at least some of the decision trees are trained with classification and regression tree by recursively splitting a feature space of inputs to the predictive machine learning model along different dimensions of the feature space at values of respective dimensions that locally optimize the respective split to minimize entropy of Gini impurity of targeted actions and non-targeted actions on each side of respective splits” as recited in independent claims 1 and 25.
For at least these reasons above, claims 1, 2, and 4-25 are allowable.

10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Won/Primary Examiner, Art Unit 2443